Citation Nr: 1626562	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  14-05 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for alcohol abuse, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from October 1948 to October 1952.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for PTSD and alcohol abuse.  In September 2012, the Veteran filed a notice of disagreement (NOD) as to the claims for service connection.  Statements of the case (SOCs) were issued in January 2014 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In July 2014, the Vice Chairman of the Board advanced this appeal on the Board's docket.  See o 38 U.S.C.A. § 7107(a)(2)(C) (2014)and 38 C.F.R. § 20.900(c) (2015).

In a July 2014 decision, the Board denied the Veteran's claims for service connection for PTSD and alcohol abuse.  The Veteran appealed the Board's July 2014 denials to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Memorandum Decision, the Court vacated the Board's decision and remanded the claims to the Board for further proceedings.

The Board notes that, since July 2014,  additional evidence has been added to the record, namely a report of Independent Medical Review of the Veteran's PTSD claim.  The Veteran's attorney waived initial agency of original jurisdiction (AOJ) consideration of this evidence in May 2015.  See 38 C.F.R. § 20.1304(c) (2015). 

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS electronic file, there is a separate, electronic (Virtual VA) paperless file associated with the Veteran.  A review of the documents in Virtual VA reveals documents that are duplicative of those contained in the VBMS paperless file or irrelevant to the issues on appeal.


For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

In light of the points raised in the Memorandum Decision and the Board's review of the claims file, additional AOJ action on the claims on appeal is warranted.

As described in the July 2014 Board decision, the Veteran asserts entitlement to service connection for PTSD, which he contends is due to his military service.  In particular, the Veteran has asserted multiple stressors including (1) viewing the body of a sailor after he walked into a propeller of an idling aircraft; (2) seeing the charred remains of a child following a fire at a base housing unit; (3) seeing the body of a Marine who had been killed in a warehouse accident; and (4) treating four Marines who had been injured in an off-base automobile accident.  He has also generally asserted that his PTSD is due to his work treating combat victims as a hospital corpsman in Guam.

In the October 2015 Memorandum Decision, the Court concluded that the Board failed to provide an adequate statement of reasons and bases to support its determination that there  is no credible evidence supporting the claimed in-service stressors, inasmuch as "the Board did not make a finding as to whether the Veteran's alleged stressor of treating combat victims as a hospital corpsman in Guam was corroborated by the existing evidence of record."  See the October 2015 Memorandum Decision, pg. 4.  In addition, the Court indicated that the Board analyzed the Veteran's claim for service connection for alcohol abuse only under a theory of direct service connection.  The Court instructed that, on  remand, the Board should address the claim of service connection for alcohol abuse as secondary to the Veteran's PTSD.

The  Board acknowledges that the Veteran's service personnel records indicate that he worked as a hospital corpsman and was transferred to the United States Naval Hospital in Guam in October 1951.  Accordingly, to this extent, the occurrence of the Veteran's claimed stressor associated with treating combat victims as a hospital corpsman in Guam is essentially corroborated.  Questions remain, however, as to whether the Veteran has PTSD solely as a result of this verified stressor; and, if so, whether the Veteran's alcohol abuse was caused or is or has been aggravated by service-related PTSD.

The Board observes that, within the 90 day response period following the remand of the claim on appeal to the Board,  the Veteran's attorney submitted a report of Independent Medical Review of the Veteran's claim of entitlement to service connection for PTSD.  In the May 2015 report, the private reviewer ( a nurse) determined that the Veteran's PTSD is etiologically related to his treatment of the combat wounded as a hospital corpsman during his military service.

After consideration of the provisions of 38 C.F.R. § 304(f) and the evidence of record, the Board finds that remand for an in-person  VA examination by a psychiatrist or psychologist would be helpful in resolving the questions at issue in this appeal, to include as to the diagnosis and etiology of claimed PTSD, and whether alcohol abuse is secondary to service-related PTSD.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of his claims.  See 38 C.F.R. § 3.655(2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id. 

Prior to arranging for the Veteran to undergo the examination described above, to ensure all due process requirements are met, and record is complete, the AOJ should obtain and associate with the claims file all outstanding, pertinent records, to include VA treatment records dated since January 2013. 


The AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA  mental health evaluation and/or treatment of the Veteran since January 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) record.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence not currently of record, following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the h examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

a.  With respect to PTSD, based on examination of the Veteran and consideration of the record,  the examiner should clearly indicate whether the Veteran currently meets-or,  at any time pertinent to the current claim on appeal, has met-the diagnostic criteria for PTSD as a result of treating combat victims as a hospital corpsman in Guam (the occurrence of which is essentially conceded based on his MOS)).  If so, the examiner should clearly explain how the diagnostic criteria are met, to include comment on the adequacy of the identified stressor to support a diagnosis of PTSD, and identifying which symptoms are related to the identified stressor.  

b.  If a diagnosis of PTSD as a result of the verified stressor is deemed appropriate, the examiner should also provide an opinion as to whether is it at least as likely as not that the Veteran's diagnosed alcohol dependence (1) was caused, OR (2) is, or has been aggravated (worsened beyond natural progression) by PTSD.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from aggravation, consistent with 38 C.F.R. § 3.310(b).

In addressing all the above, the examiner must consider and discuss all relevant medical evidence and lay assertions.
 
All examination findings/testing results, along with complete, clearly -stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence ((to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 



							(CONTINUED ON NEXT PAGE)




(West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

